Citation Nr: 1450691	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for heart disability, to include atrial fibrillation, hypertensive heart disease and ischemic heart disease.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in July 2011 before the undersigned Veterans Law Judge.

Effective November 14, 2012, the Veteran was granted a total disability rating based on individual employability due to a service-connected disability.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides during his military service.  The Veteran's heart disease was caused by this exposure.

2. The Veteran's hypertension is caused by his service-connected disorders.



CONCLUSIONS OF LAW

1. The criteria to establish service connection for a heart disability, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for hypertension on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - With Herbicide Presumption

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has a heart disorder, which meets the first prong of service connection.  

The law provides that a veteran who served in or near the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R 3.307(a)(6)(iv).  VA confirmed the Veteran's service in Korea, and he is presumed to have been exposed.  This meets the second prong of service connection.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including ischemic heart disease) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

A past myocardial infarction would meet the criteria for presumptive service connection for ischemic heart disease.  Such ischemic heart disease is defined in VA regulations as including, but not limited to, acute, subacute, and old myocardial infarction, and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. §§ 3.307, 3.309(e) (2013). 

The evidence of whether the Veteran has had a myocardial infarction is conflicting. 
Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  Therefore, the Board finds the Veteran has had a myocardial infarction.  This satisfies the presumption, and service connection is granted.


Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has hypertension and multiple service-connected disorders, including diabetes mellitus and diabetic nephropathy, so the first two prongs are met.  As for the third prong, the RO stated in its February 2007 rating decision that "while half of all diabetics have hypertension, it is not ordinarily due to diabetes except when it results from diabetic nephropathy."  The Veteran's grant of service connected for diabetic nephropathy was effective July 2011.  Given this subsequent development, service connection for hypertension is granted.


ORDER

Service connection for a heart disorder is granted.

Service connection for hypertension is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


